Title: General Orders, 15 December 1781
From: Washington, George
To: 


                        
                            Head Quarters Philadelphia Saturday December 15. 1781.
                        
                        By the United States in Congress assembled Resolved
                        That the Resolution passed Yesterday against issuing particular Warrents and respecting the Mode of drawing
                            for Pay and Subsistence be extended to officers of the separate Corps as well as to those in the Lines of the several
                            States.
                        Captain Nicholas White is appointed to do the Duty of Judge Advocate to the General Courtmartial whereof
                            Major General the Baron de Steuben is Presiding vice Captain Walker whose indisposition obliges him to retire.
                        Lieutenant Chandler Burlington of the Rhode Island regiment commanded by Lieutenant Colonel Olney is
                            appointed Paymaster to the same and is to be respected accordingly. 
                        His appointment to take place from the 14 day of May last.
                    